Name: Commission Regulation (EEC) No 2745/87 of 14 September 1987 amending Regulation (EEC) No 2262/87 laying down rules applying to the export of intervention butter for social use in developing countries and amending Regulation (EEC) No 1687/76
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  economic conditions;  trade;  trade policy
 Date Published: nan

 15 . 9 . 87 Official Journal of the European Communities No L 264/7 COMMISSION REGULATION (EEC) No 2745/87 of 14 September 1987 amending Regulation (EEC) No 2262/87 laying down rules applying to the export of intervention butter for social use in developing countries and amending Regulation (EEC) No 1687/76 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 6 (7) thereof, Whereas Article 7 (2) of Commission Regulation (EEC) No 2262/87 (3) provides that the butter must be exported in its original packaging ; Whereas, to take account of the lack of handling facilities for butter in certain countries , provision should be made to transform the butter into butteroil before export and consequently rules concerning packaging and time limits should be laid down ; Whereas products held by intervention agencies and intended for processing before export are subject to the provisions of Commission Regulation (EEC) No 1687/76 (4), as last amended by Regulation (EEC) No 2262/87 ; whereas the entries to be made in control copies should be expanded ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its Chairman, the execution of which is ensured by the lodging of a security of 10 ECU per tonne.' 2. In Article 6, paragraphs 1 and 2 are replaced by the following : ' 1 . No export refund shall be applicable on butter or butteroil referred to in this Regulation . The mone ­ tary compensatory amounts applicable to the product referred to in this Regulation shall be those set pursuant to Council Regulation (EEC) No 1677/85 (') multiplied by the coefficient 0,0287. 2 . Before removal of the butter, and at the latest within 15 days of the date of the disposal contract, the intermediary shall , as provided for in Article 13 ( 1 ) of Regulation (EEC) No 1687/76, lodge with the intervention agency for each quantity that he removes, a security to ensure that the principal requi ­ rements relating to the removal of the butter and the import of the butter or where appropriate the butteroil into the country of destination are fulfilled . The security shall be 315 ECU/100 kilograms . Where the obligation concerning the time limit for butter referred to in Article 9, or the time limit for butteroil referred to in the third indent of paragraph 7 of Article 7a is not complied with, the correspon ­ ding security shall be forfeit in proportion to the quantities for which the abovementioned obligation has not been complied with.' 3 . Article 7 (2) is replaced by the following : '2 . Without prejudice to the application of Article 7a, the butter referred to in paragraph 1 may not be exported except in its original packaging.' 4 . The following Article 7a is inserted : 'Article 7a 1 . Butter sold pursuant to this Regulation and intended for Egypt may be exported, in whole or in part, after processing into butteroil . 2 . When the intermediary is requested by the government of the country of destination to deliver the butter, in whole or in part, in the form of butteroil , the application for the reservation of butter referred to in Article 3 shall in addition :  specify the quantity of butter to be processed into butteroil ,  state the processing undertaking or processing undertakings which are registered for that purpose in the Member State on whose territory the processing will take place , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2262/87 is hereby amended as follows : 1 . In Article 4 ( 1 ) the first sentence is replaced by the following : ' 1 . For the purposes of this Regulation , the mainte ­ nance of the reservation application, the lodging of the security referred to in Article 6 (2), the payment of the price referred to in Article 2 ( 1 ), and any storage charges due , shall be principal requirements 0 OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 78, 20. 3 . 1987, p . 1 . (3) OJ No L 208 , 30 . 7 . 1987, p. 18 . (4) OJ No L 190, 14. 7 . 1976, p. 11 . No L 264/8 Official Journal of the European Communities 15 . 9 . 87  provide evidence that the government of the country of destination has requested the butter to be processed . 3 . The application shall be accompanied by written statement by the processing undertakings that they will comply with the conditions laid down in this Regulation . 4 . The butter shall be supplied to the processing undertakings in its original packaging carrying at least one of the following statements in clearly visible and legible characters :  Mantequilla destinada a la transformaciÃ ³n en butteroil  Reglamento (CEE) n ° 2262/87  SmÃ ¸r bestemt til forarbejdning til koncentreret smÃ ¸r  forordning (EÃF) nr. 2262/87  Butter zur Verarbeitung zu Butterfett  Verord ­ nung (EWG) Nr. 2262/87 . 8 . Acceptance by the customs authorities of the export declaration for butteroil as referred to in this Article must take place in the Member State where the butter was processed'. 5 . Article 9 is replaced by the following : 'Article 9 Without prejudice to the application of the third indent of Article 7a (7), the butter shall be exported within the time limit specified in the Annex. 6. In the English text Article 10 is replaced by the follo ­ wing : 'Article 10 On acceptance by the customs service of the export declaration carried out pursuant to this Regulation the export licence referred to in Article 8 must be presented.' 7 . The following Article 10a is inserted : 'Article 10a The competent authority of the Member State on whose territory the processing operations referred to in Article 7a (5) and (6) are carried out shall supervise those operations. Notwithstanding Article 2 of Regu ­ lation (EEC) No 1687/76, the costs of such supervi ­ sion shall be borne by the operator concerned.' 8 . In the second subparagraph of Article 11 ( 1 ), 'the butter' is replaced by 'the butter or butteroil '. 9 . The second subparagraph of Article 1 1 (2) is deleted . 10 . In the Annex, under I, 'time limit for delivery' is replaced by 'time limit for export'.  Ã Ã ¿Ã Ã Ã Ã Ã ¿ ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã Ã µ Ã Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã ¼Ã ­Ã ½Ã ¿ Ã ²Ã ¿Ã Ã Ã Ã Ã ¿  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2262/87  Butter for processing into butteroil  Regulation (ECC) No 2262/87  Beurre destinÃ © Ã etre transformÃ © en butter oil  rÃ ¨glement (CEE) n0 2262/87  Burro destinato ad essere trasformato in burro concentrato  regolamento (CEE) n . 2262/87  Boter bestemd voor verwerking tot butteroil  Verordening (EEG) nr. 2262/87  Manteiga destinada a transformaÃ §Ã £o em butteroil  Regulamento (CEE) n ? 2262/87 . 5 . The total quantity of butter referred to in the first indent of paragraph 2 shall be processed, in the undertakings referred to in that same paragraph, into butteroil containing not less than 99,8 % butterfat. 6 . The butteroil shall be packed in hermetically ­ sealed metal containers , containers of 2,2 kilograms net weight each , the terms 'Butteroil for export (social use)  Regulation (EEC) No 2262/87' in clearly visible and legible characters , in at least the languages of the country of destination and of the Member State where the processing has taken place . 7 . Where the option to export the butter in the form of butteroil is chosen the following time limits shall apply :  the butter shall be taken over by the intermediary before 1 October 1987 from which date the government of the country of destination shall be responsible for the storage cost,  the price fixed in Article 2 ( 1 ) and where appro ­ priate the storage costs shall be paid and the secu ­ rity fixed in Article 6 (2) shall be lodged with the intervention agency by the intermediary for each quantity that he intends to withdraw, before removal of the butter and at the latest on 15 November 1987 ,  the import into the country of destination shall be made by 15 December 1987 . Article 2 Regulation (EEC) No 1687/76 is hereby amended as follows : In Part II of the Annex, 'Products subject to a use and/or destination other than that mentioned under I ', the follo ­ wing item and footnote are added : '43 . Commission Regulation (EEC) No 2262/87 of 29 July 1987 laying down rules applying to the export of intervention butter for social use in developing countries (43). (a) on the dispatch of the butter for processing :  Section 104 :  destinada a la transformaciÃ ³n y expor ­ taciÃ ³n posterior  Reglamento (CEE) n ° 2262/87  til forarbejdning og senere eksport  forordning (EÃF) nr. 2262/87 15 . 9 . 87 Official Journal of the European Communities No L 264/9  til eksport  forordning (EÃF) nr. 2262/87  zur Verarbeitung und spÃ ¤teren Ausfuhr bestimmt  Verordnung (EWG) Nr. 2262/87  zur Ausfuhr bestimmt  Verordnung (EWG) Nr. 2262/87  ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã ºÃ ±Ã ¹ Ã µÃ ½ Ã Ã Ã ½Ã µÃ Ã µÃ ¯Ã ± Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2262/87  ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2262/87  intended for export  Regulation (EEC) No 2262/87  intended for processing and, subse ­ quently, export  Regulation (EEC) No 2262/87  destinÃ © Ã 1 exportation  rÃ ¨glement (CEE) n0 2262/87  destinÃ © Ã la transformation et a l'exportation  rÃ ¨glement (CEE) n0 2262/87  destinato all esportazione  regola ­ mento (CEE) n . 2262/87  bestemd voor uitvoer  Verordening (EEG) nr. 2262/87  destinato alla trasformazione e alla successiva esportazione  regola ­ mento (CEE) n . 2262/87  destinada a exportaÃ §Ã £o  Regula ­ mento (CEE) n? 2262/87,  bestemd om te worden verwerkt en vervolgens te worden uitgevoerd  Verordening (EEG) nr. 2262/87  destinada Ã transformaÃ §Ã £o e a expor ­ taÃ §Ã £o posterior  Regulamento (CEE) n? 2262/87 ,  Section 106 :  the closing date for removing the butter,  the weight of butter used to manufac ­ ture the quantity of butteroil shown in Section 103 .' (43) OJ No L 208, 30 . 7. 1987, p. 18 .  Section 106 : the closing date for removing the butter ; (b) On the export of the butteroil :  Section 104 : Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  destinada a la exportaciÃ ³n  Regla ­ mento (CEE) n ° 2262/87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 September 1987 . For the Commission Frans ANDRIESSEN Vice-President